Proceeding pursuant to *646article 78 of the CPLR to review a determination of respondent, dated December 23, 1969, which canceled petitioner’s on-premises liquor license for violation of section ill of the Alcoholic Beverage Control Law. Determination modified, on the law, by reducing the penalty of cancellation to a suspension for 60 days. As so modified, determination confirmed, without costs. We find substantial evidence that petitioner committed no prior improprieties and that the managerial agreement was revealed to respondent, so that nothing was done clandestinely. In these circumstances we find that cancellation of petitioner’s license constituted an abuse of discretion by respondent. In our opinion the appropriate penalty is suspension of the license for 60 days. Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.